In a habeas corpus proceeding to obtain custody of the parties’ three infant children, petitioner appeals from a judgment of the Family Court, Suffolk County (Cannavo, J.), entered May 23, 1980, which, after a hearing, awarded custody to the respondent mother, with specific visitation rights to petitioner. Judgment affirmed, without costs or disbursements. Petitioner’s *851brief alleges that the uncontroverted testimony of Dr. Densen-Gerber was a recommendation that custody of the children be with petitioner. We find, however, that she merely stated that “there is no reason he cannot have custody”. This is not a finding that he should have custody. Dr. Densen-Gerber further testified “I have no opinion as to Mrs. Ferrotta [respondent]”. It is manifest that both parties deeply love their children. We find, however, that every significant item of evidence advanced by petitioner to demonstrate that he should have custody of the children and that respondent is unfit to have custody, was directly contradicted, controverted and reasonably explained by respondent’s evidence and that on the record as a whole the decision of the Family Court was fully supported by the evidence. Gulotta, J.P., Cohalan, O’Connor and Thompson, JJ., concur.